Citation Nr: 0431316	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, status post myocardial infarction.  





ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel







INTRODUCTION

The veteran served on active duty from April 1952 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a rating decision dated in November 1991, the RO reduced 
the evaluation for the veteran's service-connected coronary 
artery disease, status post-operative myocardial infarction 
from a 60 percent evaluation to a 30 percent evaluation.  
That reduction was based on medical findings from a VA 
examination report dated in July 1991, which showed that the 
veteran's heart disorder was asymptomatic and that his 
condition had shown improvement since the last rating.  The 
veteran did not file a disagreement with that decision.  

A hospital report dated in May 1992 from Sheppard Air Force 
Base Medical Group related to treatment for an acute onset of 
chest pain served as a claim for an increased rating for the 
veteran's service-connected coronary artery disease.  In a 
June 1992 rating decision, the RO confirmed the prior 
30 percent evaluation based on evidence obtained from that 
hospital report that showed no increase in disability.  

In a letter dated in October 2001, the RO provided the 
veteran with a copy of the June 1992 notice and an 
explanation of the prior rating decision.  The veteran filed 
a notice of disagreement in October 2001 with the June 1992 
rating decision; thus, the RO initiated the veteran's appeal 
rights from October 2001.  

The regulations that pertain to cardiovascular disorders were 
amended in January 1998.  In the April 2003 statement of the 
case (SOC), the veteran was apprised of the current rating 
criteria for diseases of the heart.  He has not been informed 
of the rating criteria in effect prior to the changes in the 
regulations that pertain to cardiovascular diseases.  The 
Board notes that the veteran is entitled to notification of 
all regulations and rating criteria that potentially apply to 
the evaluation of his service-connected disability.  Thus, a 
remand in this case is required to ensure that all due 
process requirements have been satisfied.  

Thus, the case must be REMANDED for the following actions:  

1.  The RO should initially review the 
file to ensure compliance with VCAA.  Any 
indicated additional development should 
be conducted and any new evidence added 
to the claims folder.  The RO should 
provide the veteran with the schedular 
criteria in effect at the time of the 
June 1992 rating decision.  Any other 
indicated development should also be 
completed at this time.  

2.  The RO should secure the necessary 
releases from the veteran and obtain all 
medical evidence for treatment of 
cardiovascular disability since 1992.  

3.  After conducting any additional 
indicated development, including a VA 
medical examination if warranted, the RO 
should again review the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




